Order, Supreme Court, New York County (Edward J. McLaughlin, J.), entered on or about June 5, 2007, which denied defendant’s motion to be resentenced under the Drug Law Reform Act of 2004, unanimously affirmed.
The court properly recognized the degree of discretion it possessed (compare People v Arana, 32 AD3d 305 [2006]), and *320providently exercised it. There is no basis for disturbing the court’s determination that resentencing was not warranted, particularly in view of the serious aggravating factors surrounding the underlying crime (see e.g. People v Vasquez, 41 AD3d 111 [2007], lv dismissed 9 NY3d 870 [2007]). Concur—Lippman, P.J., Gonzalez, Sweeny, Catterson and DeGrasse, JJ.